William A. Smith, C. C. J.
This case was tried before me without a jury by consent on October 18th, 1944. The action is brought against the two defendants on a written agreement of guarantee.
The main defense set up by the defendants was that of no consideration for the guarantee, which was a guarantee of a past indebtedness.
It is my conclusion that there was consideration for this guarantee. I find that there was an extension of time given the principal debtor and the agency of the principal debtor was extended as to time. These are sufficient considerations for the guarantee.
The other defense was that the plaintiff was to take proceedings against the principal debtor before calling upon the guarantors.
This defense was not sustained. I find that the plaintiff is entitled to judgment for a balance of $900 and interest.